          Case 21-32351 Document 589 Filed in TXSB on 09/15/21 Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                             CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                               CASE NO.: 21-32351 (DRJ)
              Debtors.                                                 (Jointly Administered)

           DEBTORS’ MOTION FOR ENTRY OF ORDER AUTHORIZING THE
       FILING UNDER SEAL OF THE DEBTORS’ RESPONSE AND RESERVATION
           OF RIGHTS TO THE TERMINAL ENTITIES’ MOTION TO ALLOW
             AND COMPEL PAYMENT OF ADMINISTRATIVE EXPENSES

    If you object to the relief requested, you must respond in writing. Unless otherwise
    directed by the Court, you must file your response electronically at
    https://ecf.txsb.uscourts.gov/ within twenty-one days from the date this motion was filed.
    If you do not have electronic filing privileges, you must file a written objection that is
    actually received by the clerk within twenty-one days from the date this motion was filed.
    Otherwise, the Court may treat the pleading as unopposed and grant the relief requested.


         Limetree Bay Services, LLC (“Limetree”) and its debtor affiliates (collectively, the

“Debtors”), as debtors and debtors-in-possession in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), respectfully represent as follows in support of this motion (the “Motion”).

                                                   Relief Requested

         1.        Pursuant to Sections 105(a) and 107(b) of title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 9018 of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”), and Rule 9037-1 and 9013-1 of the Bankruptcy Local

Rules for the Southern District of Texas (the “Local Rules”), the Debtors seek entry of an order

authorizing the Debtors to file the unredacted version of the Response and Reservation of Rights



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-32351 Document 589 Filed in TXSB on 09/15/21 Page 2 of 6




to the Terminal Entities’ Motion to Allow and Compel Payment of Administrative Expenses (the

“Response”) under seal and maintaining the redacted version of the Response on the docket for

the public to access.

         2.        A proposed form of order granting the relief requested herein is attached hereto as

Exhibit A (the “Proposed Order”).

         3.        The Debtors filed a redacted version of the Response on the docket (Doc. No. 588)

and the redacted version is also attached hereto as Exhibit B.

                                        Jurisdiction and Venue

         4.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2).

                                              Background

         5.        On July 12, 2021 (the “Petition Date”), each of the Debtors filed with this Court a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code—thereby commencing the

above-captioned Chapter 11 Cases. The Debtors continue to operate their businesses as debtors in

possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. No request for the

appointment of a trustee or examiner has been made in these Chapter 11 Cases. On or about July

26, 2021, an Official Committee of Unsecured Creditors was appointed (the “Committee”) (Doc.

No. 189).

         6.        On July 13, 2021, the Court entered an order jointly administering the Chapter 11

Cases under Case No. 21-32351 (DRJ) (Doc. No. 20).




                                                    2
4836-2581-7339.1
          Case 21-32351 Document 589 Filed in TXSB on 09/15/21 Page 3 of 6




         7.        A discussion of the facts and circumstances surrounding these Chapter 11 Cases is

set forth in the Declaration of Mark Shapiro in Support of Chapter 11 Petitions and First Day

Motions (Doc. No. 8).

         8.        On August 18, 2021, Limetree Bay Terminals, LLC (“LBT”); Limetree Bay

Terminals Holdings, LLC; Limetree Bay Terminals Holdings II, LLC; Limetree Bay Cayman Ltd.;

and Limetree Bay Financing, LLC (collectively, the “Terminal Entities”) filed the Motion to

Allow and Compel Payment of Administrative Expenses (Doc. No. 435) (the “Motion”).

         9.        The Debtors are responding in opposition to the Motion. However, certain

confidential information is referenced in the Response. Accordingly, the Debtors request the Court

authorize the Debtors to file the unredacted version of the Response under seal with the Court and

maintain the redacted version of the Response on the docket for the public to access.

                                      Basis for Relief Requested

         10.       Section 107(b) of the Bankruptcy Code provides that a bankruptcy court must

protect entities from potential harm that may result from the disclosure of certain confidential

information. 11 U.S.C. § 107(b) (“On request of a party in interest, the bankruptcy court shall, and

on the bankruptcy court’s own motion, the bankruptcy court may— (1) protect an entity with

respect to a trade secret or confidential research, development, or commercial information…”).

Section 105(a) of the Bankruptcy Code provides that a bankruptcy court may “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. 105(a).

         11.       Bankruptcy Rule 9018 sets forth the procedure for a party to obtain a protective

order authorizing the filing of a document under seal. Fed. R. Bankr. P. 3018 (“On motion, or on

its own initiative, with or without notice the court may make any order which justice requires (1)



                                                   3
4836-2581-7339.1
          Case 21-32351 Document 589 Filed in TXSB on 09/15/21 Page 4 of 6




to protect the estate or any entity in respect of a trade secret or other confidential research,

development, or commercial information.”). If the material sought to be protected satisfies one of

the categories identified in section 107(b) of the Bankruptcy Code, the Court must protect the

material. In re 50-Off Stores, Inc., 213 B.R. 646, 655–56 (Bankr. W.D. Tex. 1997) (“The statute,

on its face, states that the bankruptcy court is required to protect such an entity on request of a

party in interest …”) (emphasis in original).

         12.       Confidential commercial information is information that, if disclosed, would result

in “an unfair advantage to competitors by providing them information as to the commercial

operations of the debtor.” Wyndham Vacation Resorts, Inc. v. Faucett (In re Faucett), 438 B.R.

564, 567 (Bankr. W.D. Tex. 2010) (internal citations and quotation marks omitted). Commercial

information need not rise to the level of a trade secret to be protected under section 107(b) of the

Bankruptcy Code. See In re Northstar Energy, Inc., 315 B.R. 425, 429 (Bankr. E.D. Tex. 2004)

(“A bankruptcy court is required to seal ‘documentary information filed in court that does not rise

to the level of a trade secret but that is so critical to the operations of the entity seeking the

protective order that its disclosure will unfairly benefit that entity’s competitors.’”).

         13.       The Response references confidential information that could potentially give an

unfair advantage to competitors of the Debtors or the Terminal Entities. Accordingly, the Debtors

request that the unredacted version of the Response, which is being filed simultaneously with this

Motion, be kept under seal and the Court maintain the redacted version of the Response on the

docket for the public to access.

         14.       Pursuant to Local Rule 9037-1, the unredacted Response is being filed

simultaneously with this Motion under seal. A redacted version of the Response was filed at

Doc. No. 588 and is also attached to this Motion as Exhibit B.



                                                    4
4836-2581-7339.1
          Case 21-32351 Document 589 Filed in TXSB on 09/15/21 Page 5 of 6




         15.       The Debtors will provide an unredacted version of the Response to the Terminal

Entities.

                                                 Notice

         16.       Notice of this Motion will be given to the following parties: (a) the United States

Trustee for the Southern District of Texas; (b) all secured creditors; (c) the Offices of the Attorney

General of the State of Texas and the United States Virgin Islands; (d) the thirty (30) largest

consolidated unsecured creditors for the Debtors; (e) the Debtors’ identified, interested taxing

authorities, including the Internal Revenue Service; (f) the Debtors’ identified, interested

government and regulatory entities; (g) other interested parties as identified by the Debtors; (h) the

members of the Committee and their counsel, if known; (i) counsel to the Committee; and (j) any

party that has requested notice pursuant to Bankruptcy Rule 2002. The method of service for each

party will be described more fully in the certificate of service prepared by the Debtors’ claims and

noticing agent. The Debtors respectfully submit that, under the circumstances, such notice is

sufficient and that no other or further notice of this Motion is required.

         WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto, granting the Motion and granting all other relief that is appropriate

under the circumstances.

         RESPECTFULLY SUBMITTED this 15th day of September, 2021.




                                                    5
4836-2581-7339.1
          Case 21-32351 Document 589 Filed in TXSB on 09/15/21 Page 6 of 6




                                                 BAKER & HOSTETLER LLP

                                                 /s/ Jimmy D. Parrish
                                                 Elizabeth A. Green, Esq.
                                                 Fed ID No.: 903144
                                                 Jimmy D. Parrish, Esq.
                                                 Fed. ID No. 2687598
                                                 SunTrust Center, Suite 2300
                                                 200 South Orange Avenue
                                                 Orlando, FL 32801-3432
                                                 Telephone: 407.649.4000
                                                 Facsimile: 407.841.0168
                                                 Email: egreen@bakerlaw.com
                                                         jparrish@bakerlaw.com


                                                 BAKER & HOSTETLER LLP
                                                 Jorian L. Rose, Esq.
                                                 Admitted Pro Hac Vice
                                                 N.Y. Reg. No. 2901783
                                                 45 Rockefeller Plaza
                                                 New York, New York
                                                 Telephone: 212.589.4200
                                                 Facsimile: 212.589.4201
                                                 Email: jrose@bakerlaw.com


                                                 Counsel for the Debtors and Debtors in
                                                 Possession


                                   Certificate of Service

       I certify that on September 15, 2021, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.
                                           /s/ Jimmy D. Parrish
                                           Jimmy D. Parrish




                                             6
4836-2581-7339.1
